*153MEMORANDUM *
Appellants, employees of the Northrop Grumman Corporation, challenge the district court’s denial of their motion for class certification in this ERISA action asserting a breach of fiduciary duty.
1. The district court abused its discretion by failing to make any findings whatsoever regarding the class certification requirements articulated in Fed.R.Civ.P. 23. See Parra v. Bashas’, Inc., 536 F.3d 975, 977-78 (9th Cir.2008) (“An abuse of discretion occurs when the district court ... omits consideration of a [Rule 23] factor ...”).
2. Although the determination of class certification is within the province of the district court rather than the appeals court, this case appears to meet the requirements of Fed.R.Civ.P 23(a) and (b). See Ortiz v. Fibreboard Corp., 527 U.S. 815, 833-34, 119 S.Ct. 2295, 144 L.Ed.2d 715 (1999) (A “[classic example[]” of a Rule 23(b)(1)(B) action is one “charging a breach of trust by an indenture trustee or other fiduciary similarly affecting the members of a large class of beneficiaries ... ”) (citations and internal quotation marks omitted).
3. Due to the failure of the district court to make the requisite findings, we vacate the district court’s August 7, 2007, order denying class certification. Although we recognize and regret the burden placed on other judges in the judicial district, to avoid further delay in resolving this matter, we order reassignment to a different judge on remand. See, e.g., United States v. Murillo, 548 F.3d 1256, 1257 (9th Cir.2008).
VACATED AND REMANDED. CASE TO BE REASSIGNED TO A DIFFERENT DISTRICT JUDGE ON REMAND.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.